                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

INVENTERGY LBS, LLC,

            Plaintiff,
                                                      CIVIL ACTION FILE
      v.
                                                      NO. 1:19-cv-02448-ELR
DATABLAZE, LLC,

            Defendant.




       NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

      Plaintiff Inventergy LBS, LLC hereby files this Notice of Voluntary

Dismissal with Prejudice pursuant to Federal Rule of Civil Procedure

41(a)(l)(A)(i), with each party to bear its own costs, expenses and attorney fees.

     This 26th day of August, 2019.


                                           /s/Daniel A. Kent
                                           Daniel A. Kent
                                            Georgia Bar Number 415110
                                            dankent@kentrisley.com
                                            Tel: (404) 585-4214
                                            Fax: (404) 829-2412

                                           Stephen R. Risley
                                            Georgia Bar Number 606545
                                            steverisley@kentrisley.com

                                            1
 Tel: (404) 585-2101
 Fax: (404) 389-9402

KENT & RISLEY LLC
5755 N Point Pkwy Ste 57
Alpharetta, GA 30022

Attorneys for Plaintiff




 2
